Citation Nr: 1519080	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  08-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a cervical spine disability, to include a disability rating in excess of 20 percent prior to September 19, 2012.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1986 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2012 and May 2013, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  As of the date the Veteran's claim was received, his cervical spine disability was shown to have been manifested by forward flexion of the cervical spine functionally limited to less than 15 degrees when considering his complaints of pain and functional loss.

2.  Even considering his complaints of pain and functional loss, the Veteran's cervical spine disability has not been manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the course of his appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 30 percent were met as of the date the Veteran's claim was received.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5235 (2014).

2.  The criteria for a disability evaluation in excess of 30 percent for a cervical spine disability have not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5235 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

In July 1989, the RO granted service connection for a cervical spine disability, evaluated as 20 percent disabling under Diagnostic Code 5235.  That 20 percent rating remained in effect until the Veteran filed his latest claim for an increased rating in February 2007.  In July 2007, the RO denied the claim.  Later in a December 2013 rating decision, the RO granted an increased rating of 30 percent under Diagnostic Code 5235 effective September 19, 2012, the date of the most recent VA examination.

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or if there is muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the thoracolumbar spine is 340 degrees.  See Note (2), Plate V, 38 C.F.R. § 4.71a.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

38 C.F.R. § 4.71a, Diagnostic Code 5243, is potentially applicable to the Veteran's cervical spine disability.  It addresses intervertebral disc syndrome (IVDS). Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

The Veteran was afforded a VA examination in May 2007.  On examination, he demonstrated cervical extension to 30 degrees, lateral flexion of 20 degrees to the left and right, and rotation of 60 degrees to the left and right.  He had discomfort at the extremes of motion.  He had the same results after repetitive testing.  He also had symptoms of fatigue with occasional dysesthesias in his upper extremities.  However, the Veteran's cervical flexion was not recorded in degrees.  The examiner also noted that the Veteran had symptoms of fatigue, and cautioned that it was anticipated that he would experience problems in the future because of the injury.

The Veteran was afforded a VA examination in October 2008.  The Veteran continued to experience cervical pain on range of motion testing, but he had no weakness and retained full strength in his upper extremities with no muscle atrophy.  He reported dull, aching neck pain constantly with numbness and tingling of the fingers of both hands.  He also reported more fatigue in the hands after use.  He had cervical flexion of 30 degrees with pain at 10 degrees, cervical extension of 30 degrees with pain at 20 degrees, lateral flexion to the right and left of 35 degrees with pain at 20 degrees on both sides, and lateral rotation of 50 degrees with pain at 30 degrees on both sides.  He had the same results with repetitive testing.  Although he continued to work full-time, he reported he has lost about 10 percent of his work due to neck pain and fatigue from using his hands.

The Veteran was afforded a VA examination in September 2012.  The Veteran reported continued neck pain with numbness down the outsides of both arms into the hands that had gotten progressively worse over the years.  He also reported having episodes of severe pain about once per week, which could last one to two days.  He had cervical flexion of 20 degrees with pain at 20 degrees, cervical extension of 40 degrees with pain at 40 degrees, lateral flexion to the right and left of 25 degrees with pain at 25 degrees on both sides, and lateral rotation on the right of 40 degrees with pain at 40 degrees and on the left of 45 degrees with pain at 45 degrees.  After repetitive testing, cervical flexion was found to be limited to 10 degrees, cervical extension of 30 degrees, lateral flexion on both sides of 25 degrees, and lateral rotation on the right of 40 degrees and on the left of 45 degrees.  The Veteran had functional limitations of less movement than normal, excess fatigability, pain on movement, and swelling.  However, he retained full strength in his upper extremities with no muscle atrophy.  He had normal sensation and sensory exams.  He had no signs of radiculopathy.  He did not have any cervical spine IVDS.  The examiner noted that the Veteran's cervical spine disorder may result in him taking hours off from work due to episodes of severe pain, he could not lift more than 20 pounds, and he had a very limited ability to turn his head.

After a complete review of the record and giving the Veteran every benefit, the Board finds that the May 2007 VA examination was inadequate as it did not contain measurements for the Veteran's cervical spine flexion in degrees.  However, by the October 2008 VA examination, after repetitive testing the Veteran experienced functional limitations of pain at 10 degrees of forward flexion, which is consistent with a 30 percent disability rating.  

At the September 2012 VA examination, it was found that after repetitive testing the Veteran had forward flexion of 10 degrees with pain, which is consistent with a 30 percent disability rating that has been assigned.

In January 2013, the Veteran's treating chiropractor, after reviewing the Veteran's claims files and medical records, opined that the Veteran cervical spine disability correlated to a rating of at least 30 percent based on VA guidelines, which is consistent with the assigned rating as of September 2012.  In March 2014, the Veteran's treating chiropractor opined that the Veteran's cervical spine issues more likely than not have existed since he filed his claim in February 2007.

Based on the foregoing, the Board finds that the evidence is sufficient to show that the criteria for rating of 30 percent are warranted for the Veteran's cervical spine as of the date his claim was received.  

However, a schedular rating in excess of 30 percent is not warranted.  First, there is no evidence of unfavorable ankylosis of the entire cervical spine or evidence of any incapacitating episodes prescribed by a physician.  As such, the requirements for a higher 40 percent schedular rating have not been met or approximated at any time during the pendency of the appeal.

Consideration has been given to whether a higher rating could be assigned for either period based on the any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Here, the Board has resolved reasonable doubt in the Veteran's favor in awarding the 30 percent schedular rating earlier, based on the medical evidence.  However, 30 percent is the highest rating available for disabilities of the cervical spine based solely on limitation of motion.

Moreover, at no time during the pendency of the appeal has the Veteran been found to have unfavorable ankylosis of the entire spine.  Thus, evidence reflects that the currently assigned 30 percent schedular rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  A higher rating is not warranted.

The regulations governing the evaluation of spinal claims also provide that orthopedic and neurologic manifestations of a spinal disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The Board has not overlooked statements from the Veteran in support of his claim.  The Veteran reported in his substantive appeal that his cervical spine disability results in upper extremity weakness, muscle spasms in the trapezius area, difficulty grasping, limited ability to perform overhead lifting, and decreased sensation.  In addition, he reported that his cervical spine disability causes him to miss work and requires him to enlist assistance at work.  He contends that his painful range of motion was not adequately considered  by the 20 percent rating (although as noted above, this rating has been increased to 30 percent).  Finally, the Veteran contends that his upper extremity neurological symptoms were not accounted for.

The Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. orthopedic and neurologic symptomatology including pain and weakness in the neck.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the objective medical evidence, including multiple VA examinations, does not support the assignment of an additional compensable rating for neurologic impairment caused by the Veteran's cervical spine disability.  Regarding his painful range of motion, the Veteran has been given every benefit in assigning the higher 30 percent rating.  Regarding his neurological symptoms, at the May 2007 VA examination, the Veteran reported experiencing occasional symptoms of fatigue with occasional dysesthesias in his upper extremities.  At the October 2008 VA examination, the Veteran had no muscle spasm, no muscle atrophy, no muscle tenderness, and no muscle weakness with normal muscle tone.  Reflex and sensory testing was normal in his upper extremities.  Finally, at the September 2012 VA examination, the Veteran had no muscle spasms or localized tenderness of the cervical spine.  He retained full strength in his upper extremities with no muscle atrophy.  He had normal sensation and reflexes in his upper extremities on physical examination.  He had no radicular pain.  Moreover, an EMG of his upper extremities was normal, as there was no evidence of median sensory or motor neuropathy, no evidence of ulnar sensory or motor neuropathy, and no evidence suggestive of C5-T1 motor radiculopathy.  Thus, the record does not support assigning an additional disability rating due to neurological symptoms.

Accordingly, as discussed above, a higher schedular rating is assigned for a portion of the Veteran's appeal.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected cervical spine disability is adequate in this case.  The Veteran's primary cervical spine symptoms include pain, limitation of motion, and muscle spasms, all of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's neck disability.  The Veteran has been noted to experience pain and difficulty lifting at work.  However, these are not unique symptoms, and the fact remains that the Veteran is assigned a high schedular rating in acknowledgement of the considerable cervical spine impairment he experiences.  It is clear that the Veteran's cervical spine disability causes significant impairment, and impairs his ability to work.  However, again, the high schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, looking at the Veteran's complaints, there is nothing that is particularly unique, unusual, or exceptional about his cervical spine disability.  The impairment from the cervical spine disability is significant, but it would be expected to be to merit a 30 percent rating.  As such, the assigned schedular evaluation is considered to adequately describe the Veteran's cervical spine disability and a referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran continues to work and has not alleged that he is unable to work as a result of his cervical spine disability.  Thus, the Board finds that Rice is inapplicable. 

In light of the foregoing, the Veteran's claim for a 30 percent rating is granted as of the date his claim for increase was received. 



ORDER

A 30 percent rating for a cervical spine disability is granted as of the date of claim, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 30 percent for a cervical spine disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


